Title: From Abigail Smith Adams to John Quincy Adams, 12 March 1817
From: Adams, Abigail Smith
To: Adams, John Quincy


				
					My Dear Son
					Quincy March 12th 1817
				
				The voice of the Nation call’s you home. the Government call you home—and your parents unite in the general call to this Summons. you must not, you cannot refuse  your assent, nor will you, I presume have a disposition to regret so honorable an appointment, as is assignd to you; by so unanimous a vote—It is now more than four months Since the News papers from all parts of the united States, have repeated with approbation, that you were to fill the office of Secretary of StateYour Father was invited by a Commite of Eight Gentlemen, deputed by the subscribers to present him a handsome address, with a request that he would dine with them upon the 4 of March at a Festival in honour of mr Monroe—he replied that his Age and infirmities forbid him entering into public company, but thanked them cordially for the honour done him—The Gentlemen however urged his acceptance, as they Said, that they might give the company an opportunity of personally paying their Respects to him—he finally assented, that if the weather, which has been uncommonly Severe this winter, would permit he would attend—when the day came, it was auspicious, good Sleighing and not very cold—your Brother attended your Father and dined with the Company, about 200 in all. the Whole Festival was conducted with great order and decorum, no party Spirit exhibited, in only one Solitary Toast.one of the Toasts was “John Quincy Adams The Enlightned diplomatist, the honset politician, and independent Republican worthy to precide over the Counsels of a Great Nation” this you may be Sure was not the toast which I alluded to—Now my dear Son my days are cheered with the hope of living to see you return, with your Family to your Native Country, and altho if my Life should be protracted, a few years more, I could not expect to enjoy much of your Society, I Shall have the Satisfaction of knowing that you are within reach—I have now to acknowledge your Letters of october 9th 100—of Novbr 19th No 1001 of December 11th No 103—with News papers Reviews and Seeds—for all of which I think you—I know not whether I Shall write to you again, presumeing that you will be here in May. I have Seldom Sent you a News paper presumeing that you get them from other quarters. The late session of Congress has been occupied half of it in Speeches and debates upon the Compensation Law as it has been calld and the Right and propriety of Legislatures to instruct their Representatives—I wish the Subjects had done more honour to the Country—but there is too great a Spirit of Narrow contracted Stingyness in the people to reward, or even support in Character, those who serve them best, as you know and feel, and your Father before you, and at this day Severely enough. we shall not I presume die in debt, and that is more than many a Great Lord can say—but I cannot do all the good which is in my heart to do, and my disposition to dispence may the Will be accepted—but I have wandered from my Subject.The periodical publication which you sent containing a Letter from mr vanderkemp, and one from mr Jefferson to dr Rush, to whom also the Syllabus was Sent, for mr Vanderkemp never Saw mr Jefferson, altho he has corresponded with him—.Your Father sent mr V the pamphlet, and I transcribed from your Letter the passage relating to it.In return he writes me, that the Editor had not complied with  his injunctions, or wishes—for he did not date from Olden-barnevelt, but from O——d which might have been oxford—neither hinted at a Statesman, but intreated his Friend not to make or permit the most distant allusion, but his Friend joyce died Suddenly in June, before his Letter reachd him—and his Executor, or the Editor did not deem it encumbent upon him to act in conformity to it—It has become very fashionable to publish every Letter, which the public can lay hold of—either from your Father or mr Jefferson. two Letters are the last week publish’d in the papers written by your Father sixty three years ago, to his Friend mr Charles Cushing they first made their appearance in a paper publishd in the Nantucket. I will get them transcribed and Send them to George, that he may preserve them they contain principles which have Since governd him—and carried him through Life with Reputation and honour—we have had a Russian winter. Your Father and I have Survived it, my own health has been better than for years past & His not worse—tho we are obliged to take great care of ourselves, go out only in fine weather, keep regular Hours—eat little food, and Sleep when we can—when ever you return, you will find the old Mansion like its owners, gone to decay, but not the less ready or willing to welcome you and yours, and to accommodate you, untill like a Bird of passage you again take your flight.with unabated Love and affection / I am Your Mother
				
					A Adams
				
				
			